department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject tax_court appointment of tmp or class representative this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend mr a mr b date date date state law cites x issues whether the substantive consolidation of a group of related partnerships for purposes of a bankruptcy proceeding serves to merge or consolidate the partnerships such that a partner in a single partnership is deemed to be a partner in all of the partnerships whether the tax_court may appoint a nonpartner to serve as tax_matters_partner in a case that is pending before it conclusion sec_1 the substantive consolidation of a group of related partnerships for purposes of a bankruptcy proceeding does not merge or consolidate the partnerships a partner in one of the substantively consolidated partnerships is not deemed to be a partner in all of the partnerships the tax_court may not appoint a nonpartner to serve as tax_matters_partner in a case that is pending before it the tax_court may however appoint a representative for a party who may fulfill a role analogous to the role of the tmp facts mr a is a general_partner in each partnership within a group of related tax_shelter partnerships mr a is also designated as the tax_matters_partner of each of these partnerships on date all partnerships were substantively consolidated into a single entity for purposes of an ongoing bankruptcy proceeding on date mr a was indicted for matters relating to the tax_shelter partnerships in a related partnership_item proceeding before the tax_court the service filed a motion pursuant to t c rule b to remove mr a as tmp in response to the service’s motion to remove the tmp counsel for mr a filed a response indicating that mr a would resign as tmp if mr b were substituted as tmp mr b is a partner in some but not all of the related partnerships law and analysis the position of the tax_matters_partner tmp is statutorily created and does not exist outside of the tefra partnership proceeding context specifically sec_6231 establishes the position of the tmp who is imbued with certain rights and responsibilities as set forth throughout the tefra partnership provisions sec_6231 also imposes certain limitations on who may be designated to serve as tmp to be designated by the partnership the tmp must be a general_partner sec_6231 absent a valid designation by the partnership the general_partner with the largest profits interest is the tmp by operation of law sec_6231 if it is impracticable to apply the largest profits interest rule then the service may select any partner as tmp regardless of whether the partner is a general or limited_partner tmp designation by the parties with regard to designations made by the partnership the regulations provide that the partner must have been a general_partner either at any time during the taxable_year at issue or at the time the designation was made sec_301_6231_a_7_-1 the largest profits interest rule is only applied however based upon the partner's interests at the close of the taxable_year at issue sec_301_6231_a_7_-1 similarly a selection by the service may include any partner who was a partner at any time during the taxable_year at issue sec_301_6231_a_7_-1 and -1 q in the instant case mr a has been indicted and as a result the service has sought his removal as tmp the representative of the current tmp has suggested mr b as a replacement yet for a majority of the partnerships mr b is not a partner the statute and the regulations promulgated thereunder are clear and unambiguous a tmp designated by the partnership must be a general_partner to the extent that mr b is not a partner in some of the partnerships he may not be designated to be the tmp for those partnerships it has been suggested that the substantive consolidation of the partnerships in the bankruptcy proceeding may in effect make mr b a current partner in all of the consolidated partnerships if correct mr b could be designated as tmp because he would be a general_partner at the time the designation was made see sec_301_6231_a_7_-1 the judgment for substantive consolidation in the bankruptcy proceeding states as follows neither the order granting the motion for summary_judgment for substantive consolidation nor this judgment shall be dispositive of the effects of this consolidation on the rights and liabilities of any partner not named as a defendant in this adversary proceeding which rights and liabilities shall be determined later as necessary the order is clear that the judgment for substantive consolidation alone does not alter the rights of the partners thus though the partnerships have been consolidated for purposes of the bankruptcy proceeding the judgment for substantive consolidation on its face does not alter the legal structure of the partnerships this conclusion is further strengthened when viewed in light of the state law regarding the merger or consolidation of partnerships in each of the jurisdictions in which the partnerships were formed under each provision a merger or consolidation of partnerships must be approved by the partners in order for it to be effective see state law cites in light of the foregoing we conclude that the substantive consolidation of the partnerships for purposes of the bankruptcy proceeding did not serve to merge or consolidate the partnerships for any purpose other than the bankruptcy proceeding accordingly mr b is not deemed to be a partner of all of the partnerships and thus may not be designated to serve as the tmp of all related partnerships that are docketed before the tax_court similarly because mr b is not a partner in several of the entities he would not be the tmp under the largest profits interest rule lastly as a nonpartner mr b cannot be selected to serve as tmp by the service appointment of a tmp by the court once a partnership_item proceeding is docketed before the tax_court the court draw s upon its inherent powers as a court to appoint a tax_matters_partner 90_tc_1124 under that inherent power the tax_court promulgated t c rule b which provides that the court may appoint another partner as the tax_matters_partner if the partnership fails to designate a successor tax_matters_partner within such period as the court may direct though this rule expressly sets forth the tax court’s authority to designate a tmp the comment states that rule b is declarative of the court’s inherent supervisory authority under existing law t c pincite in computer programs lambda the court stated that it can draw upon its inherent powers in order to protect the rights of partners interested in the partnership proceeding before us and to assure the fair efficient and consistent disposition of partnership litigation pursuant to sec_6221 et seq expanding on this point the court noted that the power to appoint a tmp is analogous to the power of a federal court under fed r civ p d to issue an order to fulfill its responsibilities as guardians of the rights of absentee class members and to ensure the orderly progress of the action computer programs lambda t c pincite the power to appoint a lead counsel to represent a class is not expressly set forth in fed r civ p d yet the tax_court cited to several cases in which federal courts have made such appointments in 566_f2d_846 2d cir the court explained since absent class members are conclusively bound by the result of an action prosecuted by a party alleged to represent their interests the court’s selection of counsel for the absent class should be guided by the best interests of those members not the entrepreneurial initiative of the named plaintiffs’ counsel in making a class certification decision a district_court must frequently select as lead counsel for the class the attorney who will best serve the interests of its members and the court may also find it necessary to appoint additional counsel to protect the interests of subclasses see wright miller federal practice and procedure civil pincite moore's federal practice part dollar_figure pincite 2d ed the tmp though serving a vital role has far less influence on the litigation than the lead counsel in a class action suit the primary function of the tmp is to keep the nonparticipating partners apprised of the ongoing proceeding as a mere conduit for information clearly the court would have the authority to appoint a representative to serve in this capacity even though this person may not technically qualify to serve as tmp the inherent powers of federal courts are those which are necessary to the exercise of all others 447_us_752 quoting united_states v hudson cranch these powers are those deemed necessary to protect the efficient and orderly administration of justice and those necessary to command respect for the court's orders judgments procedures and authority 986_f2d_898 5th cir furthermore inherent powers include those reasonably useful to achieve justice this category of powers recognizes that the legislature cannot foresee every tool the courts might need to employ to reach a result in all cases where it appears that a court cannot adequately and efficiently carry out its duties without employing some special device the court has inherent power to do so id in the instant case there are over x docketed cases in which the tmp will ultimately need to be removed a motion is presently pending in several of those cases and to protect the orderly and efficient administration of justice it would be appropriate for the court to appoint a single representative for all of these cases that representative may not qualify under sec_6231 to serve as tmp however under the court's inherent powers it may appoint a representative outside of this provision pursuant to the court's inherent powers mr b may be appointed as a representative in these related tefra partnership cases case development hazards and other considerations if you have any further questions please call the branch telephone number deborah a butler by henry s schneiderman technical assistant to the assistant chief_counsel field service cc patricia donahue assistant regional_counsel cc wr steven j mopsick northern california associate district_counsel cc wr nca sac
